Name: Commission Regulation (EC) No 647/94 of 23 March 1994 adjusting the total quantities fixed in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance
 Date Published: nan

 No L 80/16 Official Journal of the European Communities 24. 3. 94 COMMISSION REGULATION (EC) No 647/94 of 23 March 1994 adjusting the total quantities fixed in Article 3 of Council Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector ('), as last amended by Regulation (EEC) No 1560/93 (2), and in particular the second subparagraph of Article 4 (2) thereof, Article 1 In the first subparagraph of Article 3 (2) of Regulation (EEC) No 3950/92, the table is replaced by the following : (tonnes) Member State Deliveries Direct sales Whereas Article 4 (2) of Regulation (EEC) No 3950/92 provides that the individual reference quantity is to be increased or established at the duly justified request of producers to take account of changes affecting their deliveries and/or direct sales ; whereas the increase or establishment of a reference quantity is subject to a corresponding reduction or cancellation of the other reference quantity which the producer owns ; 'Belgium 3 066 337 244 094 Denmark 4 454 459 889 Germany (&gt;) 27 764 778 100 038 Greece 625 985 4 528 Spain 5 200 000 366 950 France 23 637 283 598 515 Ireland 5 233 805 11 959 Italy 9 212 190 717870 Luxembourg 268 098 951 The Netherlands 10 983 195 91 497 Portugal 1 804 881 67 580 United Kingdom 14 247 283 342 764 Whereas such adjustments may not lead to an increase in the sum of the deliveries and direct sales referred to in Article 3 of Regulation (EEC) No 3950/92 for the Member State concerned ; whereas, where the individual reference quantities undergo a definitive change, the quantities referred to in the abovementioned Article 3 must be adjusted in accordance with the procedure laid down in Article 30 of Council Regulation (EEC) No 804/68 (3), as last amended by Regulation (EC) No 230/94 (4 ; (') 6 244 566 tonnes of which for deliveries to purchasers established on the territory of the new Lander and 8 801 tonnes of which for direct sales in the Lander. Whereas, in accordance with the third indent of Article 8 of Commission Regulation (EEC) No 536/93 (*), as last amended by Regulation (EC) No 470/94 (6), Belgium, Denmark, France, Ireland, the Netherlands and the United Kingdom have notified the quantities definitively transferred by virtue of the second subparagraph of Article 4 (2) of Regulation (EEC) No 3950/92 ; whereas, therefore, the total quantities for those Member States fixed in Article 3 of Regulation (EEC) No 3950/92 should be adjusted accordingly ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1993 . (') OJ No L 405, 31 . 12. 1992, p. 1 . (2) OJ No L 154, 25. 6 . 1993, p . 30. 0 OJ No L 148 , 28 . 6 . 1968, p . 13 . (4) OJ No L 30, 3 . 2. 1994, p . 1 . 0 OJ No L 57, 10 . 3 . 1993, p . 12. 6) OJ No L 59, 3 . 3 . 1994, p. 5. 24. 3 . 94 Official Journal of the European Communities No L 80/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1994. For the Commission Rene STEICHEN Member of the Commission